Citation Nr: 1217727	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  01-00 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an extraschedular rating in excess of 40 percent for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1974 to August 1977, and from February 1979 to September 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) that granted an increased (to 20 percent) rating for the Veteran's low back disability.  In August 2002, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In December 2003, the case was remanded for additional development.  A March 2005 rating decision increased the rating for the low back disability (to 40 percent), effective July 21, 2004, and also awarded separate ratings for neurological manifestations of the low back disability in each lower extremity (with staged ratings).  In September 2005, the case was again remanded for additional development.  In July 2009, the Board issued a decision that, in pertinent part, denied a schedular rating in excess of 40 percent for the low back disability, and remanded to the RO for development and adjudication the matter of whether a higher rating for the low back disability is warranted on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  In July 2010, the case was again remanded for additional development.  An interim November 2011 rating decision assigned a temporary total (convalescent) rating for the low back disability from November 18, 2009 through December 31, 2009 (continuing a 40 percent rating previously assigned thereafter).  


FINDING OF FACT

All symptoms and associated functional impairment of the Veteran's service-connected low back disability are encompassed by the criteria for the 40 percent schedular rating assigned, and those criteria are not inadequate; an exceptional or unusual disability picture rendering the application of the regular schedular standards impractical is not shown.  



CONCLUSION OF LAW

Referral of the matter of the rating for the Veteran's service-connected low back disability for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As is noted above, a (final) Board decision in July 2009, in pertinent part, denied the Veteran increased (staged) schedular ratings for his low back disability, and what remains for consideration is whether referral for extraschedular consideration is warranted.  An April 2010 supplemental statement of the case (SSOC) advised him generally of the type of information or evidence that impacts on the matter of entitlement to an extraschedular rating.  He has had ample opportunity to respond/supplement the record.  A December 2011 SSOC readjudicated the matter.  It is not alleged that notice in this regard has been less than adequate.  

The Veteran's pertinent treatment records have been secured (and records in Virtual VA have been viewed).  He was afforded VA examinations in July 2004, August 2008, and March 2010.  He has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

As was noted above, the Board's July 2009 decision decided the matter of the schedular ratings for the low back disability.  The appeal is now limited to the matter of entitlement to an extraschedular rating in excess of 40 percent.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in the exceptional case where the assigned schedular evaluation is found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1); see Brambley v. Principi, 17 Vet. App. 20, 23 (2003) (holding that "[e]xtraschedular rating consideration is a component of the appellant's claim for an increased rating").  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) articulated a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

In July 2009, the Board determined that the issue of whether referral for extraschedular consideration under 38 C.F.R. § 3.321 is indicated had been raised by the evidence of record because the Veteran had indicated he has been unable to work due to his low back disability since July 2003 (the date of a work-related back injury).  That matter was remanded for additional development.  

On July 2004 VA joints examination, it was noted the Veteran's last job was one year ago due to a July 2003 on-the-job back injury.  He reported constant pain primarily in the low back.  His pain was enhanced by bending over and lifting, and diminished by applying heating pads and a transcutaneous electrical nerve stimulation (TENS) unit.  He also used medications, which helped.  

On July 21, 2004 VA neurological examination, the Veteran complained of chronic low back pain that made it difficult to sleep, emanating from his right back around the belt line at the center and occasionally radiating to the right toes.  He rated the pain a 4 (on a scale to 10) on a constant basis, flaring up to 10 out of 10 (with the flare-up only lasting a couple of minutes) once or twice a day.  He intermittently used a cane for ambulation.  Treatment for his pain included medication, a TENS unit, heating pads, epidural shots, and physical therapy; epidural shots and nonsteroidal anti-inflammatory drugs did not help.  Facet injections helped, but only worked for about one month.  On physical examination, there was some tenderness to palpation over L5; there was no redness, swelling, or paraspinal muscle tenderness.  Forward flexion of the lumbar spine was to 30 degrees, extension was to 0 degrees, bilateral lateral bending was to 20 degrees, and bilateral rotation was to 20 degrees.  

A July 2004 private functional capacity evaluation report notes the Veteran tolerated 3 hours of testing mostly by standing and pacing.  He was limited in his ability to perform lower extremity transitional movements such as dynamic lifting from floor level, stooping, crouching, and kneeling without an increase in pain.  It was opined that he would benefit from work that would allow some variety in positioning from seated to standing as needed.  It was noted that he demonstrated an ability to work in a medium physical demand classification as determined through the Department of Labor for an eight hour day, and also an ability to perform all of the job demands of his own occupation with the exception of immediate reach and crouch.  

An August 2004 Fredericksburg Orthopaedic Associates private treatment record notes the Veteran probably reached his maximum medical improvement and that his work restrictions would probably be permanent.  

A January 2005 private treatment record reveals the Veteran had been receiving physical therapy without much improvement.  

A January 2005 VA treatment record reveals the Veteran was receiving facet joint injections in the lumbar spine.  He complained of chronic low back pain.  He continued to be on Worker's Compensation due to his work-related back injury.  

A February 2005 Fredericksburg Orthopaedic Associates private treatment record noted the Veteran has been treated with facet and epidural injections and physical therapy since his July 2003 injury.  There was no specific weakness.  The Veteran reported his symptoms worsened with lifting and prolonged standing or sitting.  On physical examination, there was tenderness in the distal lumbar region, and reduced lumbar flexion greater than extension.  It was opined that he is able to perform full-time work in a light-duty capacity.  

June 2005 VA treatment records note the Veteran received a nerve block injection for worsening low back pain.  In October 2005, he reported he had right greater than left lower back and buttock pain.  He had limited lumbar range of motion especially in extension and rotation.  A June 2006 record notes the Veteran's report that he never hears from (potential) employers once he informs them he is on Worker's Compensation.  

A July 2008 Fredericksburg Orthopaedic Associates private treatment record noted the Veteran was not trained for light sedentary work which is his present capability.  

On August 2008 VA examination, the Veteran complained of progressively worse back pain since his last VA examination.  His usual level of pain was 6 (on a scale to 10) with medication, and 10 (on a scale to 10) on flare-ups twice a day (that lasted a few minutes).  Injections over the years helped most of the time and reduced pain by about 30 percent; however, the relief only lasted for several weeks after the injections.  He ambulated with a cane and his gait was slow and antalgic.  The L5-S1 area was tender to touch; there were no paraspinal spasms.  Active and passive ranges of thoracolumbar spine motion were: flexion to 10 degrees, extension to 5 degrees, bilateral lateral flexion to 5 degrees, and bilateral lateral rotation to 5 degrees.  Pain began at the extremes of each range of motion tested.  The physician stated that it would be speculative to express additional limitation due to flare-ups.  Fatigue caused no change in the ranges of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  The diagnoses included degenerative joint and disc disease in the L5-S1 area.  

In February 2009, the Veteran underwent spinal cord stimulation which proved to be unsuccessful as subsequent VA treatment records note his complaints of worsened severe back pain.  April 2009 VA treatment records note his report that his back pain is a 6 (on a scale to 10) with medication, and can be as severe as a 10.  He indicated he is unable to walk or sleep.  

An August 2009 VA treatment record noted the Veteran's complaint of severe back pain from the time he wakes up throughout the day, worsened with activities and worse in the morning when he starts out the day.  With any prolonged activity, walking or any physical exertion, his back pain becomes significantly worse.  With certain events, his back will go out and he will be incapacitated for a couple of weeks.  His back pain is improved with heating pads, putting a pillow under his knees, and using his TENS unit.  After discussion with the Veteran and review of the medical records, it was noted that a L5-S1 fusion would be scheduled when available.  

An August 2009 VA treatment record noted the Veteran's complaint of low back pain.  On physical examination, his gait was antalgic but unassisted.  There was tenderness midline along the lumbar spine with some paraspinal spasm noted.  

On November 18, 2009, the Veteran underwent L5-S1 pedicle fusion for his lumbar degenerative disc disease, complicated by durotomy and medial fracture of the left L5 pedicle.  [As was noted above, a temporary total (convalescence) rating was assigned from November 18, 2009 through December 31, 2009; that period of time is not for consideration.]  

January 2010 VA treatment records noted the Veteran's complaints that he was not feeling any better since the surgery, but also no worse, and subsequently, that the pain (rated an 8 on a scale to 10) was worse since the surgery.  He also reported he continues to have low back spasms.  On physical examination, his gait was antalgic and he used a cane with ambulation.  It was noted he was progressing as expected.  

February 2010 VA treatment records note the Veteran's complaint of constant back pain with sharp pains in his legs.  He related he walks daily at the mall and does home physical therapy but that he feels no better than prior to the surgery.  On physical examination, his gait was stable and balanced.  He used a cane to assist with ambulation.  

On March 2010 VA examination, the Veteran reported that his back pain has gotten progressively worse since the last VA examination.  He indicated he still cannot sleep.  He uses a cane for ambulation and was using it during the examination.  Walking makes the flare-ups worse and getting up in the morning worsens his pain; rest and pain medication improves the pain.  On physical examination, there was loss of normal lumbar lordosis in the lumbar area.  His gait was slow and antalgic.  His spine was tender to the touch in the L5-S1 area with no paraspinal spasm appreciated.  The scar from the November 2009 surgery was well healed.  Active and passive ranges of thoracolumbar spine motion were: flexion to 10 degrees (with pain at 10 degrees); extension to 5 degrees (with pain at 5 degrees); bilateral lateral flexion to 5 degrees (with pain at 5 degrees); and bilateral lateral rotation to 5 degrees (with pain at 5 degrees).  The examiner indicated she would have to resort to mere speculation to express additional limitation due to flare-ups.  However, fatiguing the Veteran caused no change in range of motion from pain, fatigue, weakness, lack of endurance or incoordination.  The diagnoses included degenerative joint disease and degenerative disc disease in the L5-S1 area.  It was noted that the quality of the pain before and after the July 2003 workplace injury are the same but the intensity of the pain has increased as reflected by the treatment records and his increasing need for escalating doses of pain medications.  

May 2010 VA treatment records note the Veteran was involved in a motor vehicle accident May 2 when he hit someone who pulled out in front of him, and that he lost consciousness for about 30 seconds.  X-rays were okay; back strain was diagnosed.  He complained of heightened back pain since the accident, and required use of a cane due to pain and unsteadiness.  His back is aching constantly and preventing him from sleeping.  On physical examination, he was in mild distress, walking slowly with a cane.  Range of motion was full, but limited due to pain.  There was tenderness to palpation at L3 to S2.  It was opined that the injuries sustained in the accident irritated his symptoms and that they would resolve over the next few weeks.  

August 2010 VA treatment records note the Veteran was doing well.  He was recovering from the accident in May 2010, and indicated that his back pain was similar to what it was before the accident.  He related he spent much of his time indoors, and kept busy doing house and yard work.  

In August 2010 correspondence, the Veteran reported that following his November 2009 surgery, he was very limited in what he could do and his wife had to take several weeks off from her job to aid with his recovery.  He felt that currently his level of pain was the same as before the surgery.  

August and November 2010 VA treatment records note his complaint of increased pain in rainy weather.  
December 2010 VA treatment records note the Veteran's pain was a 7 (on a scale to 10) with medication, and greater than 10 without medication.  August 2011 records noted his complaint that his back pain was 10 (on a scale to 10) without medication, and 4 with medication.  He expressed happiness with his current pain control.  November 2011 records noted his complaint that his pain was 6 to 7 without medication, and 4 with medication.  

Under Thun, the initial step in a determination as to whether there should be referral for extraschedular consideration is a comparison between the levels of severity of symptoms shown with the schedular criteria for rating the disability.  Here, the schedular rating endorsed by the Board's (final) July 2009 decision contemplated the symptoms shown and the associated functional limitations the Veteran and VA examiners have described.  The noted manifestations of the Veteran's low back disability (pain, tenderness, loss of motion) are entirely encompassed by the schedular criteria in the General Rating Formula for Diseases and Injuries of the Spine.  [With respect to the neurological manifestations of the Veteran's low back disability, it is noteworthy that right and left leg neurological manifestations of the Veteran's low back disability (as well as depression and erectile dysfunction) are also service connected and separately rated (and symptoms of impairment attributed to such entities are not for consideration herein).]  

Significantly, it is not shown that the Veteran's service connected low back disability has required frequent hospitalization.  Regarding impact on employability, it is noteworthy that the Veteran has other service-connected disabilities, and has already been awarded a total disability rating based on individual unemployability due to service-connected disabilities.  

The preponderance of the evidence is against the instant claim; therefore, the benefit of the doubt doctrine does not apply.  The claim must be denied.  





ORDER

The appeal seeking an extraschedular rating in excess of 40 percent for a low back disability is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


